04/28/2021



                                                                                    Case Number: DA 20-0454




        IN THE SUPREME COURT OF THE STATE OF MONTANA
                 Supreme Court Cause No.DA 20-0454



STATE OF MONTANA,                              ORDER GRANTING
                                               UNOPPOSED MOTION FOR
      Plaintiff and Appellee,                  EXTENSION OF TIME
v.                                             TO FILE APPELLANT'S
                                               INITIAL BRIEF
GEORGE CARLON,

      Defendant and Appelhmt.




      At the request of Defendant / Appellant, and no objection being interposed by

the State, this Court hereby extends the filing date of Defendant's / Appellant's Initial

Brief to Thursday, May 27,2021.


      So ordered this 177lay of,M(__ ,2021.



                                        Montana Supreme Court

cc:   Attorney General
      Defendant / Appellant c/o Counsel
                                                                    FILED
                                                                    APR 2 7 2021
                                                                 Bowen Greenwood
                                                               Clerk of Suprerne Court
                                                                  State nf Montana